United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-2400
                                   ___________

Padraic Angelo Cook,                   *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Michael Groose; Dave Dormire; Lt.      * Western District of Missouri.
Ross; Donald Cline; Walter Richter;    *
Robert M. Malone, II,                  *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: February 27, 1998

                               Filed: March 2, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      Padraic Angelo Cook appeals from the final judgment of the district court1
entered upon a jury verdict in favor of defendant prison officials in this 42 U.S.C.



      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
§ 1983 action claiming Muslims were denied equal protection at the Jefferson City
Correctional Center (JCCC). We affirm.

        After a two-day jury trial, the jury concluded in its verdict interrogatory that
Cook had a sincerely-held religious belief in the Muslim faith, but that he was not
denied a reasonable opportunity to practice his faith comparable to the opportunities
afforded other prisoners of different faiths. Cook moved for a new trial, arguing, inter
alia, the verdict was against the weight of the evidence. The district court denied the
motion. On appeal, Cook argues the court erred in denying the new-trial motion, that
counsel did not present all the evidence, and that he was prejudiced by the admission
of evidence regarding his witnesses& criminal convictions.

       We review for abuse of discretion the district court&s denial of a motion for a
new trial. See Keenan v. Computer Assoc. Int&l, Inc., 13 F.3d 1266, 1269 (8th Cir.
1994). Where, as here, “the basis of the motion for a new trial is that the jury&s verdict
is against the weight of the evidence, the district court&s denial of the motion #is
virtually unassailable on appeal.&” Keeper v. King, 130 F.3d 1309, 1314 (8th Cir.
1997) (quoted cases omitted). Upon our review of the record, including the trial
transcript, we conclude that the jury&s conclusions were amply supported and that the
district court did not abuse its discretion in denying the new-trial motion.

       Cook&s complaints regarding his counsel&s representation are not grounds for
reversal. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (no constitutional
right to effective assistance of counsel during civil trial). As Cook failed to object to
the admission of the evidence he now challenges, we review for plain error. See
McAlinney v. Maron Merrell Dow, Inc., 992 F.2d 839, 844 (8th Cir. 1993). Because
the jury knew the witnesses were inmates at the JCCC, we find no plain error in the
limited admission of the types of their felony convictions.

      Accordingly, we affirm.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-